DETAILED ACTION
This office action is in response to the amendment filed on 2/17/2022. In the amendment, claims 1, 3, 12 and 17 have been amended, claims 4-7 and 18-20 are now canceled, and claims 21-23 are newly added. Overall, claims 1-3, 8-17 and 21-23 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hydrocarbon release device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. KR 20120117457 A to Lee et. al. (Lee) in view of Pub No. US 2019/0170039 A1 to Hirth et. al. (Hirth).

Examiner’s Note: Machine translation of Pub No. KR 20120117457 A (Lee) will be used for the rejection below.

In Reference to Claim 1
		Lee teaches (except for the bolded and italic recitations below):
An exhaust gas heating unit for an exhaust system of an internal combustion engine, the exhaust gas heating unit (20) comprising: 
a jacket heating conductor element (21, 23) comprising a jacket (21), an electrical heating conductor (23) extending in the jacket (21), and insulating material surrounding the electrical heating conductor (23); and 
a heat transfer surface formation (22) arranged on an outer side of the jacket (21) and in heat transfer contact with the jacket (21), wherein the heat transfer surface formation (22) comprises a transfer element (22) extending along the jacket heating conductor element (21, 23) such as to helically surround the jacket heating conductor element (21, 23) in at least some areas (see at least Lee Figs. 1-4 and paragraphs 33-48).
Lee teaches a heating element (21, 23) which used for heating a cross-sectional region (the heat transfer surface formation (22)) however is silent (bolded and italic recitations above) as to the heating element (21, 23) also includes an insulating material and that the insulating material surrounds the electrical heating conductor (23). However, it is well known in the art before the effective filing date of the claimed invention that the heating element which used for heating a cross-sectional region includes a jacket, an electrical heating conductor extending in the jacket, and insulating material surrounding the electrical heating conductor. For example, Hirth teaches a heating element (11, 12) which includes heating conductor (14) surround by an insulating layer (15) and is surround by an outer metal jacket (16) which heats the heat transfer surface formation (2, 3) (see at least Hirth Fig.3 and paragraphs 31-34). 
The substitution of one known element (jacket heating conductor element (11) as shown in Hirth) for another (jacket heating conductor element (21, 23) as shown in Lee) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the jacket heating conductor element (11) in Hirth would have yielded predictable results, namely, heating the heat transfer surface formation (22) of Lee to purify the exhaust gas within the purification system (110).

In Reference to Claim 2
An exhaust gas heating unit in accordance with claim 1 (see rejection to claim 1 above), wherein: 
the jacket (21) is made of a metallic material; or 
the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement; or 
the heat transfer surface formation is connected to the jacket by a connection in substance; or 
any combination of the jacket is made of a metallic material and the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement and the heat transfer surface formation is connected to the jacket by a connection in substance (see at least Lee Figs. 1-4 and paragraphs 33-48).

In Reference to Claim 3
An exhaust gas heating unit in accordance with claim 1 (see rejection to claim 1 above), wherein the jacket heating conductor element (21) is configured to extend linearly in at least some areas (see at least Lee Figs. 1-4 and paragraphs 33-48).

In Reference to Claim 12
Lee teaches (except for the bolded and italic recitations below):
An exhaust system for an internal combustion engine, the exhaust system comprising: 
an exhaust gas flow duct (2); and 
at least one exhaust gas heating unit arranged in the exhaust gas flow duct, the exhaust gas heating unit comprising: 
a jacket heating conductor element (21, 23) comprising a jacket (21), an electrical heating conductor (23) extending in the jacket (21), and insulating material surrounding the electrical heating conductor (23); and 
a heat transfer surface formation (22) arranged on an outer side of the jacket (21) and in heat transfer contact with the jacket (21), wherein the heat transfer surface formation (22) comprises a transfer element (22) extending along the jacket heating conductor element (21, 23) such as to helically surround the jacket heating conductor element (21, 23) in at least some areas (see at least Lee Figs. 1-4 and paragraphs 33-48).
Lee teaches a heating element (21, 23) which used for heating a cross-sectional region (the heat transfer surface formation (22)) however is silent (bolded and italic recitations above) as to the heating element (21, 23) also includes an insulating material and that the insulating material surrounds the electrical heating conductor (23). However, it is well known in the art before the effective filing date of the claimed invention that the heating element which used for heating a cross-sectional region includes a jacket, an electrical heating conductor extending in the jacket, and insulating material surrounding the electrical heating conductor. For example, Hirth teaches a heating element (11, 12) which includes heating conductor (14) surround by an insulating layer (15) and is surround by an outer metal jacket (16) which heats the heat transfer surface formation (2, 3) (see at least Hirth Fig.3 and paragraphs 31-34). 
The substitution of one known element (jacket heating conductor element (11) as shown in Hirth) for another (jacket heating conductor element (21, 23) as shown in Lee) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the jacket heating conductor element (11) in Hirth would have yielded predictable results, namely, heating the heat transfer surface formation (22) of Lee to purify the exhaust gas within the purification system (110).

In Reference to Claim 16
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein: 
the jacket (21) is made of a metallic material; or 
the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement; or 
the heat transfer surface formation is connected to the jacket by a connection in substance; or 
any combination of the jacket is made of a metallic material and the heat transfer surface formation is connected to the jacket with a pressing on or shrinking on frictional engagement and the heat transfer surface formation is connected to the jacket by a connection in substance (see at least Lee Figs. 1-4 and paragraphs 33-48).

In Reference to Claim 17
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein the jacket heating conductor element (21) is configured to extend linearly in at least some areas (see at least Lee Figs. 1-4 and paragraphs 33-48).

In Reference to Claim 21
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein helical portions (22) of the transfer element (22) are arranged along the at least some areas of the jacket heating conductor element (21) in a shape of a screw (see at least Lee Figs. 1-4 and paragraphs 33-48).

In Reference to Claim 22
An exhaust gas heating unit in accordance with claim 1 (see rejection to claim 12 above), wherein helical portions (22) of the transfer element (22) are arranged along the at least some areas of the jacket heating conductor element (21) in a shape of a screw (see at least Lee Figs. 1-4 and paragraphs 33-48).

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2018/0119591 A1 to Everly et. al. (Everly) in view of Pub No. US 2006/0054133 A1 to Vogt (Vogt).

In Reference to Claim 23
		Everly teaches (except for the bolded and italic recitations below):		
An exhaust gas heating unit for an exhaust system of an internal combustion engine, the exhaust gas heating unit comprising: 
a jacket heating conductor element (12 or 72 or 102 or 122) comprising a jacket (60 or 86), an electrical heating conductor (22, 28 or 84) extending in the jacket (60 or 86), and insulating material (64 or 88) surrounding the electrical heating conductor (22, 28 or 84); and 
a heat transfer surface formation (18 or 74 or 106 or 126) arranged on an outer side of the jacket (60 or 86) and in heat transfer contact with the jacket (60 or 86), wherein the heat transfer surface formation (18 or 74 or 106 or 126) is connected to the jacket (60 or 86) with a pressing on or shrinking on frictional engagement (see at least Everly Figs. 1-12 and paragraphs 26-43, 45 and 50).
Everly teaches that the a heat transfer surface formation (18 or 74 or 106 or 126) may be attached to the jacket heating conductor element (12 or 72 or 102 or 122) by brazed, welded, or secured by any means. However Everly is silent (bolded and italic recitations above) as to the a heat transfer surface formation (18 or 74 or 106 or 126) may be attached to the jacket heating conductor element (12 or 72 or 102 or 122) by brazed, welded, or secured by any means. However it is known in the art before the effective filing date of the claimed invention to connecting two metal pieces together includes by shrinking, as a press fit, as a screw connection, as a glued joint or as a welded joint. For example, Vogt teaches that connecting two metal pieces together (32, 18) includes by shrinking, as a press fit, as a screw connection, as a glued joint or as a welded joint (see at least Vogt Fig.2 and paragraph 34). Thus, it would have been recognized by one of ordinary skill in the art before the effective fling date of the claimed invention that applying the known technique taught by Vogt to the exhaust gas heating unit of Everly would have yielded predicable results and resulted in an improved system, namely, a system that would connect the heat transfer surface formation to the jacket in Everly to heat the exhaust system.

Claims 8-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hirth and further in view of Pub No. US 2010/0290957 A1 to Yoshida et. al. (Yoshida).

In Reference to Claim 8
Lee in view of Hirth teaches (except for the bolded and italic recitations below):
An exhaust gas heating unit in accordance with claim 1 (see rejection to claim 1 above), wherein a heat transfer surface of the heat transfer surface formation (22) is formed with catalytically active material in at least some areas (see at least Lee Figs. 1-4 and paragraphs 33-48).
Lee in view of Hirth is silent (bolded and italic recitations above) as to having the heat transfer surface formation (22) is formed with catalytically active material. However, it is known in the art before the effective filing date of the claimed invention to have the surface of the heater with catalytically active material. For example, Yoshida teaches that the heaters (8) can be coated with the catalytically active material. Yoshida teaches that having such structures provide additional exhaust purification and exhaust purification system may be downsized (see at least Yoshida Fig.4 and paragraphs 22-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Lee in view of Hirth to be coated with the catalytically active material as taught by Yoshida in order to provide additional exhaust purification and exhaust purification system may be downsized.

In Reference to Claim 9
An exhaust gas heating unit in accordance with claim 8 (see rejection to claim 8 above), wherein: 
at least one heat transfer element of the heat transfer surface formation is coated with catalytically active material; 
the at least one heat transfer element (22) is made of aluminum material (see at least Lee Figs. 1-4 and paragraphs 33-48).

In Reference to Claim 13
Lee in view of Hirth teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), further comprising an exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit, wherein the exhaust gas heating unit (20) is arranged in an exhaust gas flow direction in the exhaust gas flow duct upstream in relation to the exhaust gas treatment unit (see at least Lee Figs. 1-4 and paragraphs 33-48).
Lee in view of Hirth teaches that the heater (1) can be for exhaust purification system such as catalytic converter unit or a particle filter unit (30) however Lee does not explicitly teaches (bolded and italic recitations above) as to have the heater upstream of the exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit. However, it is very well known in the art before the effective filing date of the claimed invention that electrical heater such as is located upstream of an exhaust gas treatment unit comprising a catalytic converter unit or a particle filter unit. For example, Yoshida teaches to have heater (8) upstream of the catalytic converter unit (3) or a particle filter unit (4). Yoshida further teaches that having such structures (catalyst converter or particulate filter) provides purification of exhaust gases (see at least Yoshida Fig.4 and paragraphs 17-20, 25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of system of Lee in view of Hirth to include the catalytic converter or particulate filter downstream of the heater as taught by Yoshida in order to provides purification of exhaust gases.

In Reference to Claim 14
Lee in view of Hirth teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 13 (see rejection to claim 13 above), wherein a heat transfer surface of the heat transfer surface formation (22) is formed with catalytically active material in at least some areas, wherein the catalytically active material and the catalytic converter unit are associated with the same type of catalytic converter (see at least Lee Figs. 1-4 and paragraphs 33-48) (see at least Yoshida Fig.4 and paragraphs 17-20, 25).
Lee in view of Hirth is silent (bolded and italic recitations above) as to having the heat transfer surface formation (22) is formed with catalytically active material and the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter. However, it is known in the art before the effective filing date of the claimed invention to have the surface of the heater with catalytically active material and the catalytic converter unit are associated with the same type of catalytic converter. For example, Yoshida teaches that the heaters (8) can be coated with the catalytically active material and the catalytic converter unit (3) are associated with the same type of catalytic converter. Yoshida teaches that having such structures provide additional exhaust purification and exhaust purification system may be downsized (see at least Yoshida Fig.4 and paragraphs 22-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Lee in view of Hirth to be coated with the catalytically active material as taught by Yoshida in order to provide additional exhaust purification and exhaust purification system may be downsized.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hirth and further in view of Pub No. US 2014/0360162 A1 to Gonze et. al. (Gonze). 

In Reference to Claim 15
Lee in view of Hirth teaches (except for the bolded and italic recitations below):
An exhaust system in accordance with claim 12 (see rejection to claim 12 above), wherein a hydrocarbon release device is associated with at least one exhaust gas heating unit (20) for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (20) (see at least Lee Figs. 1-4 and paragraphs 33-48).
Lee in view of Hirth is silent (bolded and italic recitations above) as to having a hydrocarbon release device for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (1). However, it is known in the art before the effective filing date of the claimed invention to have a hydrocarbon release device for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element. For example, Gonze teaches a hydrocarbon release device (54) for releasing hydrocarbon into the exhaust gas stream upstream in relation to the exhaust gas heating element (50). Gonze further teaches that having such structures provides heating of the exhaust purification devices downstream of the heater (see at least Gonze Fig.1 and paragraphs 30 and 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Hirth with the hydrocarbon release device upstream of the heater as taught by Gonze in order to heat the exhaust purification devices downstream of the heater.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hirth and further in view of Yoshida and further in view of Pub No. US 2018/0334939 A1 to Mital et. al. (Mital). 

In Reference to Claim 10
Lee in view of Hirth and further in view of Yoshida teaches (except for the bolded and italic recitations below):
An exhaust gas heating unit in accordance with claim 8 (see rejection to claim 8 above), wherein the catalytically active material comprises: 
platinum; or 
palladium; or 
rhodium; or 
any combination of platinum and palladium and rhodium (see at least Yoshida Fig.4 and paragraphs 22-26) (see at least Lee Figs. 1-4 and paragraphs 33-48).
Lee in view of Hirth and further in view of Yoshida teaches to coat the surface of the heater with catalytically active material such as oxidation catalyst (OC) or selective catalytic reduction system (SCR) however is silent (bolded and italic recitations above) as to the catalytically active material such as OC comprises platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium. However, it is very well known in the art before the effective filing date of the claimed invention that OC comprises platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium. For example, Mital teaches that the OC comprise platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium (see at least Mital Fig.1 and paragraphs 23-24). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the catalytically active material of OC within the heater of Lee in view of Hirth and further in view of Yoshida comprises platinum; or palladium; or rhodium; or any combination of platinum and palladium and rhodium as evidence by Mital.

In Reference to Claim 11
Lee in view of Hirth and further in view of Yoshida teaches (except for the bolded and italic recitations below):
An exhaust gas heating unit in accordance with claim 8 (see rejection to claim 8 above), wherein the catalytically active material comprises: 
iron zeolite material; or 
copper zeolite material; or 
vanadium oxide material; or 
any combination of iron zeolite material and copper zeolite material and vanadium oxide material (see at least Yoshida Fig.4 and paragraphs 22-26) (see at least Lee Figs. 1-4 and paragraphs 33-48).
Lee in view of Hirth and further in view of Yoshida teaches to coat the surface of the heater with catalytically active material such as oxidation catalyst (OC) or selective catalytic reduction system (SCR) however is silent (bolded and italic recitations above) as to the catalytically active material such as SCR comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material. 
However, it is very well known in the art before the effective filing date of the claimed invention that SCR comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material. For example, Mital teaches that the SCR comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material (see at least Mital Fig.1 and paragraphs 19-20). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the catalytically active material of SCR within the heater of Lee in view of Hirth and further in view of Yoshida comprises iron zeolite material; or copper zeolite material; or vanadium oxide material; or any combination of iron zeolite material and copper zeolite material and vanadium oxide material as evidence by Mital.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-17 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 11-13 of U.S. Patent No. 11,008,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,3, 11-13 of patent ‘912 teaches all the recitation of claims 1-3, 8-17 and 21-22 of the current application.

Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 11-13 of U.S. Patent No. 11,008,912 B2 in view of Vogt. Claims 1, 3 and 11-13 of patent ‘912 is silent as to the a heat transfer surface formation may be attached to the jacket heating conductor element by brazed, welded, or secured by any means. However it is known in the art before the effective filing date of the claimed invention to connecting two metal pieces together includes by shrinking, as a press fit, as a screw connection, as a glued joint or as a welded joint. For example, Vogt teaches that connecting two metal pieces together (32, 18) includes by shrinking, as a press fit, as a screw connection, as a glued joint or as a welded joint (see at least Vogt Fig.2 and paragraph 34). Thus, it would have been recognized by one of ordinary skill in the art before the effective fling date of the claimed invention that applying the known technique taught by Vogt to the exhaust gas heating unit of Claims 1, 3 and 11-13 of patent ‘912 would have yielded predicable results and resulted in an improved system, namely, a system that would connect the heat transfer surface formation to the jacket in Claims 1, 3 and 11-13 of patent ‘912 to heat the exhaust system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Pub No. US 2007/0157602 A1 to Gschwind teaches a heater for urea tank having a helical shape.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 17, 2022